10 N.Y.3d 798 (2008)
In the Matter of THE PEOPLE OF THE STATE OF NEW YORK, by ELIOT SPITZER, as Attorney General, Respondent-Appellant,
v.
APPLIED CARD SYSTEMS, INC., et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Submitted March 17, 2008.
Decided March 20, 2008.
Motion by Attorney General of the State of Vermont et al. for leave to file a brief amici curiae on the appeal herein granted. Three copies of the brief must be served and an original and 24 copies filed within seven days.